Title: James Madison to David McClure, 14 February 1834
From: Madison, James
To: McClure, David


                        
                            
                                Sir
                            
                            
                                
                                    Montpr.
                                
                                 Feby. 14. 1834
                            
                        
                        
                        I have recd. your letter of the 6th. with a Copy of the "System of Education, proposed for the Girard
                            College"
                        It would be gratifying to me, if I could aid in preparing such a Collegiate system as would best fulfil the
                            munificent & benevolent provisions of Mr. Girard. But my very advanced age, to the infirmities of which much
                            indisposition is added, forbid an attempt for which under more favorable circumstances, there are so many like yourself,
                            better qualified by the course of their Studies, and familiarity with the instruction of youth. The views of Mr. Girard
                            call for an Institution so new & peculiar in its modifications, that the plan most promising, will probably
                            disclose errors & defects, which the best lights of analogy, could not avoid. That which you have offered,
                            contains I doubt not much that will recommend itself to a favorable consideration. With friendly respects
                        
                        
                            
                                J. M
                            
                        
                    